                                             Case 4:21-cv-00569-HSG Document 7 Filed 03/25/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        STEPHON ANTHONY,                                Case No. 21-cv-00569-HSG
                                   8                    Petitioner,                         ORDER TO SHOW CAUSE
                                   9              v.

                                  10        KEN CLARK,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, an inmate at California State Prison – Corcoran, filed this pro se action seeking

                                  14   a writ of habeas corpus pursuant to 28 U.S.C. § 2254. His petition is now before the Court for

                                  15   review pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254 Cases in the

                                  16   United States District Courts. Petitioner has paid the filing fee. Dkt. No. 4.

                                  17                                            BACKGROUND

                                  18           According to the petition, on or about January 12, 2013, Petitioner was sentenced to life
                                  19   without parole after being convicted by an Alameda County jury of murder with special

                                  20   circumstances. Dkt. No. 1 at 1-2; Dkt. No. 1-3 at 12, 14. Petitioner unsuccessfully appealed his

                                  21   conviction to the state appellate court, and the California Supreme Court denied his petition for

                                  22   review. Dkt. No. 1 at 3. Petitioner does not report having filed any state habeas petition. Dkt.

                                  23   No. 1 at 3. Petitioner reports that he is currently seeking resentencing pursuant to Senate Bill

                                  24   620.1 Dkt. No. 1 at 3. The instant action was commenced on or about January 25, 2021. ECF No.

                                  25   1.

                                  26   //
                                  27

                                  28
                                       1
                                        If Petitioner’s resentencing proceedings are ongoing, the Court must abstain from interfering
                                       with ongoing state court proceedings pursuant to Younger v. Harris, 401 U.S. 37, 43-54 (1971).
                                            Case 4:21-cv-00569-HSG Document 7 Filed 03/25/21 Page 2 of 5




                                   1                                              DISCUSSION

                                   2   A.     Standard of Review

                                   3          This court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                   4   custody pursuant to the judgment of a state court only on the ground that he is in custody in

                                   5   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                   6   Hodges, 423 U.S. 19, 21 (1975). A district court shall “award the writ or issue an order directing

                                   7   the respondent to show cause why the writ should not be granted, unless it appears from the

                                   8   application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                   9   B.     Petitioner’s Claims

                                  10          In the petition, when asked to state his claim for relief, Petitioner states: “See Attached

                                  11   Argument.” Dkt. No. 1 at 5. Attached to the petition are what appears to be the table of contents

                                  12   for the petition for review submitted to the California Supreme Court; the June 19, 2019 denial of
Northern District of California
 United States District Court




                                  13   the petition for review by the California Supreme Court; the state appellate court decision

                                  14   affirming his conviction with some modifications; the full petition for review submitted to the

                                  15   California Supreme Court; and Petitioner’s opening brief appealing his conviction to the

                                  16   California Court of Appeal. The Court presumes that Petitioner seeks to raise the same claims that

                                  17   he raised in the petition for review submitted to the California Supreme Court. However, three of

                                  18   those claims are joinder in claims raised by his co-defendants: joinder in Batson-Wheeler

                                  19   arguments; joinder in rap lyrics arguments; and “joinder in other arguments,” explained as

                                  20   “join[ing] in all other arguments raised in any of the co-defendants’ petitions applicable to him

                                  21   under the circumstances of the case,” Dkt. No. 1-3 at 51; Dkt. No. 1-4 at 1. But Petitioner has not

                                  22   provided his co-defendants’ petitions. The Court therefore cannot determine what arguments were

                                  23   raised by Petitioner’s co-defendants. The petition for review does provide some detail for the

                                  24   claim arising out of the rap lyrics arguments, and the appellate opening brief provides some detail

                                  25   for Batson-Wheeler claim. Accordingly, the Court has found below that Petitioner has stated a

                                  26   cognizable claim with respect to the admission of the rap lyrics and a cognizable Batson-Wheeler

                                  27   claim. However, the Court can only consider the arguments set forth in either the petition for

                                  28   review or the appellate opening brief because these are the only documents in the record. The
                                                                                         2
                                           Case 4:21-cv-00569-HSG Document 7 Filed 03/25/21 Page 3 of 5




                                   1   Court cannot consider any additional arguments made by Petitioner’s co-defendants in support of

                                   2   these two claims, if any additional arguments were made. Similarly, because co-defendants’

                                   3   petitions are not in the record, the Court does not know what “other arguments” Petitioner is

                                   4   joining in and attempting to raise in this action, and thus cannot consider those arguments in this

                                   5   action.

                                   6             Liberally construed, the petition appears to state the following cognizable claims for

                                   7   federal habeas relief: (1) submission of an unauthorized natural and probable consequences theory

                                   8   of first-degree murder liability (Chiu error) violated Petitioner’s rights under the Due Process

                                   9   Clause and his Sixth Amendment to a jury determination of every element of the offense; (2) the

                                  10   failure to apply S.B. 1437’s abrogation of the “natural and probable consequences” theory of

                                  11   murder liability violated the Sixth Amendment; (3) the admission of Petitioner’s May 18th

                                  12   statement to Oakland police violated Miranda; (4) the admission of Officer John Cunnie’s
Northern District of California
 United States District Court




                                  13   testimony violated the Confrontation Clause; (5) the trial court committed instructional error with

                                  14   respect to the second-degree murder verdicts when the jury was instructed with a felony-murder

                                  15   escape rule and was not instructed on the lesser included offense of involuntary manslaughter; and

                                  16   trial counsel was ineffective when he failed to request involuntary manslaughter instructions; (6)

                                  17   prosecutorial misconduct; (7) the prosecutor’s peremptory strikes of African-American jurors

                                  18   violated Petitioner’s federal constitutional right to a jury drawn from a representative cross-section

                                  19   of the community and to equal protection (Batson-Wheeler claim); (8) evidentiary error when the

                                  20   trial court admitted a CD of rap music found in the car and admitted rap lyrics found on his co-

                                  21   defendants’ phones, some of which referred specifically to Petitioner; and (9) cumulative error.

                                  22   See generally Dkt. No. 5. Liberally construed, the claims appear cognizable under § 2254 and

                                  23   merit an answer from Respondent. See Zichko v. Idaho, 247 F.3d 1015, 1020 (9th Cir. 2001)

                                  24   (federal courts must construe pro se petitions for writs of habeas corpus liberally).

                                  25             If Petitioner intended to raise claims in addition to the claims found cognizable above or

                                  26   arguments in support of these claims that were not presented in his state appellate court brief or his

                                  27   petition for review, such as claims or arguments raised by his co-defendants, Petitioner must file

                                  28   an amended petition that clearly sets forth each claim and its supporting arguments. Petitioner
                                                                                           3
                                           Case 4:21-cv-00569-HSG Document 7 Filed 03/25/21 Page 4 of 5




                                   1   should not incorporate an argument by reference or by joinder. An amended petition generally

                                   2   constitutes waiver of any omitted claims that had been presented in prior petitions. See Sechrest v.

                                   3   Ignacio, 549 F.3d 789, 804 (9th Cir. 2008). Thus, the filing of a new petition cancels out and

                                   4   waives any claims from the old petition. Id. Accordingly, in filing an amended petition, in

                                   5   addition to stating any new claims or arguments, Petitioner must also set forth the claims already

                                   6   found cognizable above and the arguments proffered in support of these claims that have been

                                   7   presented in the current petition.

                                   8                                              CONCLUSION

                                   9          For the foregoing reasons, the Court orders as follows.

                                  10          1.      The Clerk shall serve electronically a copy of this order upon the respondent and

                                  11   the respondent’s attorney, the Attorney General of the State of California, at the following email

                                  12   address: SFAWTParalegals@doj.ca.gov. The petition and the exhibits thereto are available via
Northern District of California
 United States District Court




                                  13   the Electronic Case Filing System for the Northern District of California. The Clerk shall serve by

                                  14   mail a copy of this order on Petitioner.

                                  15          2.      Respondent shall file with the Court and serve on Petitioner, within ninety-one

                                  16   (91) days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                  17   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted

                                  18   based on the claims found cognizable herein. Respondent shall file with the answer and serve on

                                  19   Petitioner a copy of all portions of the state trial record that have been transcribed previously and

                                  20   that are relevant to a determination of the issues presented by the petition.

                                  21          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  22   Court and serving it on Respondent within thirty-five (35) days of the date the answer is filed.

                                  23          3.      Respondent may file, within ninety-one (91) days, a motion to dismiss on

                                  24   procedural grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of

                                  25   the Rules Governing Section 2254 Cases. If Respondent files such a motion, petitioner shall file

                                  26   with the Court and serve on Respondent an opposition or statement of non-opposition within

                                  27   twenty-eight (28) days of the date the motion is filed, and Respondent shall file with the Court

                                  28   and serve on Petitioner a reply within fourteen (14) days of the date any opposition is filed.
                                                                                         4
                                           Case 4:21-cv-00569-HSG Document 7 Filed 03/25/21 Page 5 of 5




                                   1          4.      Petitioner is reminded that all communications with the Court must be served on

                                   2   Respondent by mailing a true copy of the document to Respondent’s counsel. Petitioner must

                                   3   keep the Court informed of any change of address and must comply with the Court’s orders in a

                                   4   timely fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                   5   pursuant to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772

                                   6   (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                   7          5.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                   8   granted provided they are filed on or before the deadline they seek to extend.

                                   9          IT IS SO ORDERED.

                                  10   Dated: 3/25/2021

                                  11                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
